Appeal from an order of the Supreme *1631Court, Erie County (Diane Y. Devlin, J.), entered July 1, 2008 in a personal injury action. The order, insofar as appealed from, denied the motion of plaintiff for partial summary judgment on the issue of serious injury.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties on May 11, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Smith, Centra, Pine and Gorski, JJ.